Citation Nr: 0814390	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-20 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for chest pain.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania.               
The case was later transferred to the RO in Boston, 
Massachusetts.


FINDING OF FACT

The veteran does not have a current disability involving 
chest pain which is distinct from service-connected tender 
chest scars, and residuals of a partial resection of the 
sixth, seventh and eighth ribs.


CONCLUSION OF LAW

A distinct disability manifested by chest pain was not 
incurred or aggravated during military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran through correspondence 
dated in March 2005, as well as the April 2006 statement of 
the case and February 2008 supplemental statement of the 
case, of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording him VA examinations.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

Background and Analysis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for a disease diagnosed after discharge, where all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

In order to establish service connection for a claimed 
disorder, there are three essential elements of the claim 
that must be met:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service treatment history indicates that in 
November 1972 he was admitted for hospitalization due to a 
right pleural effusion.  He underwent a thoracentesis, right 
pleural space; and a right thoracotomy with right partial 
chest wall resection, and partial removal of 6th, 7th and 8th 
ribs with insertion of prosthesis.  The final pathological 
diagnosis was osteochondroma of the 7th rib.  Following this 
procedure, he was placed on a light duty profile for six 
months.  A July 1974 separation examination report noted 
pleural thickening in the right base.  There was no active 
pleural disease.

In July 1988, the veteran was admitted to a private hospital 
for an episode of chest pain.  After an evaluation, the 
assessment was chest pain, rule out ischemic heart disease; 
question gastrointestinal etiology.

The veteran was again admitted to that facility in December 
1997, due to chest heaviness and arm pain.  A chest x-ray at 
that time indicated no definable acute cardiopulmonary 
process.  He was discharged with a diagnosis of chest 
heaviness.

A June 2005 VA examination refers to the veteran's complaints 
of incisional numbness, and that the incisional area 
occasionally tightened up.  The incision was well-healed, but 
sensitive to touch, and there were two small chest tube 
wounds both healed and not sensitive to pressure.  The chest 
wall muscles including the intercostals, other than in the 
area of rib resections, functioned appropriately.  The 
assessment was status-post resection of portions of three 
ribs, from approximately the posterior axillary line through 
the mid-clavicular line on the right.  A chest x-ray with a 
focus on the area of the ribs revealed no parenchymal 
pathology.  The 6th, 7th, and 8th ribs had been resected with 
the visualized margins of the remaining portion of those ribs 
smooth and intact.       

On a respiratory examination that month, the veteran 
described difficulty lifting as well as exercise limitations 
due to right chest discomfort with increased respiration.  
Physical examination revealed a right thoracic scar.  The 
volume on both sides of the chest was approximately equal.  
He was very tender over the mid incision and there was a 
defect in the right thoracic rib cage on the right.  The lung 
fields were clear.  No wheezes, rales or rhonchi were heard.  
The impression was status-post removal of a right 
osteochondroma of the 7th rib, complicated by pneumothorax 
and right pleural effusion.  A chest x-ray revealed that the 
heart was not enlarged, and the lungs were clear.  The 
resected ribs could not be clearly visualized, but the 
visualized ribs were unremarkable.  There was no pleural 
fluid adenopathy.    The summary was no active pulmonary 
disease.  

The May 2006 report from a private hospital in Boston 
indicates the veteran underwent a coronary artery bypass.  A 
discharge x-ray revealed loculated pleural fluid and/or 
thickening along the left lateral chest wall, and what 
appeared to be the same in the oblique fissure. There was no 
pneumothorax.  He was stable on discharge.  

The veteran is service connected for residuals of tender 
chest wall scars, and for residuals of partial resections of 
the sixth, seventh and eighth ribs.  Based on the evidence 
detailed above, however, there is no competent evidence of an 
independent and distinct non service connected disability due 
to service that is manifested by chest pain.  In this 
respect, the Board first notes that the United States Court 
of Appeals for Veterans Claims has determined that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Hence, service connection cannot be granted for chest pain 
alone.  

Secondly, the veteran is already service connected for pain 
caused by his tender chest wall scars, and for residuals of 
multiple rib resections.  Service connecting pain alone would 
violate the principle set forth at 38 C.F.R. § 4.14 (2007).  
See also Brady v. Brown, 4 Vet. App. 203, 206 (1993) (A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.")

Finally, while the veteran has undergone a postservice 
coronary artery bypass graft for coronary artery disease, an 
appeal to any claim of entitlement to service connection for 
coronary artery disease, status post coronary artery bypass 
graft is not currently before the Board on appeal.  Hence, 
any pain caused by angina, or similar cardiac related 
pathology is a question which may not be addressed in the 
absence of appellate jurisdiction.  38 U.S.C.A. § 7104 (West 
2002).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Hence, 
the benefit sought on appeal is denied.

The Board has taken into account the veteran's statements 
that the symptoms he has described constitute a qualifying 
current disability; as a lay person, however, he does not 
possess the requisite training and expertise to offer an 
opinion on what constitutes a medical matter.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for chest pain is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


